WALKER, P. J.
The defendant could not have been prejudiced by the action of the court in sustaining the objections made by the solicitor to questions ashed the witness Bearden on his cross-examination as to his relations with a woman who was referred to, as subsequently the witness was permitted to testify fully as to the matter called for by those questions.
It is not- perceived how either of the questions asked the same witness on his cross-examination, “When did that woman go away from down there?” and “How long did she stay after that?” could be regarded as calling for anything that had any relevancy to the issues in the case. But in each instance the question and the answer to it were excluded after the answer had been made. As in each instance the answer was, “I don’t remember,” it is apparent that the rulings as to these questions and the answers to them could not have resulted in depriving the defendant of any evidence that could have been of benefit to him.
On the cross-examination of a witness for the defendant, the solicitor, against ¡the defendant's objection, was permitted to ask him, in effect, if he claimed an interest in certain Avhiskey and beer referred to as having been found in the possession of the defendant. It Avas not improper to permit the prosecution in this way to seek to show that the witness had an interest in the defendant’s acquittal, or in the release of liquor the possession of which figured in the prosecution.
*206The defendant was sentenced for: the costs at the rate of 40 cents a day, instead of at the rate of 75 cents a day, as required by law. In this respect the judgment will be corrected here.
Corrected and affirmed.